DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 13 May 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 May 2022 was filed after the mailing date of the Notice of Allowance on 14 February 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.
EXAMINER’S COMMENT
An Examiner’s amendment to the record was provided in the Notice of Allowance Office Action from 14 February 2022. The Examiner maintains the claims as presented in the named Office Action.
The Examiner has considered the IDS filed on 13 May 2022 and indicates that the prior art provided in the IDS does not read upon the limitations of the claims indicated as allowable subject matter. The Examiner hereby maintains the Allowance from the most-recent Office Action.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
A system comprising:
a speaker for generating a verbal status query to a user;
a microphone to gather from an immediate environment of the microphone at least one of a voice communication of a user and an ambient sound of the immediate environment;
a network interface controller providing communicative coupling to at least one instance of a voice controlled assistance service and at least one instance of an automated emergency assistance service;
at least one processor;
a memory operatively coupled to the at least one processor;
the at least one processor configured to:
generate the verbal status query for the user, responsive to an initiating event;
determine occurrence of an event of concern, based on a response or a non-response event, the non-response event defined as a failure to receive by the microphone a recognizable response from the user;
determine that the event of concern is an emergency event requiring confirmation;
initiate a confirmation request to confirm the emergency event, wherein initiation of the confirmation request includes at least one query for additional information to define the emergency event, and the at least one processor is configured to communicate the at least one query as at least part of the confirmation request; and
execute an emergency action in response to confirmation of the emergency event or a non-response, wherein execution of the emergency action includes two-way communication between a user device and an emergency service.
Closest Prior Art
The reference of Fronterhouse et al (US 2013/0150686 A1) provides teaching for a system involving a speaker presenting generated audible information [0131], a microphone to receive user speech and environmental noise [0137], a user’s main processor (FIG 2 Part 110), memory coupled to the processor (FIG 2 Part 150, [0135]), generating a verbal status query for the user, which the user can provide a ‘yes’ response to, or not respond at all and the system applies this to determining the occurrence of an event of concern to be an emergency event requiring confirmation, and initiating a confirmation request regarding the emergency event [0242]. It also teaches of executing an emergency action in response to the confirmation of an emergency event [0243].
KATZ et al (US 2018/0310159 A1) provides teaching for network component (FIG. 1B Part 164), the network component connecting the voice assistant service with an emergency system [0391].
Bozik et al (US 2016/0088455 A1) provides teaching for generating an emergency message related to an emergency category associated with the type of emergency reported by the user [0028].
The prior art of record taken alone or in combination however fail to teach, inter alia, a system which initiates a confirmation request to confirm an emergency event with the initiation of the confirmation request including a query for additional information to define the emergency event, communicating the query as a part of the confirmation request.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 7, 8, and 10 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 11, the prior art taken alone or in combination
fail to teach, inter alia, a method which initiates a confirmation request to confirm an emergency event with the initiation of the confirmation request including a query for additional information to define the emergency event, communicating the query as a part of the confirmation request.
Claim 11 is hereby allowed over the prior art of record.
Dependent claims 12, 13, 14, 15, 16, 17, 18, and 20 depend on claim 11 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657


/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657